UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended December 27, 2008. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,824,021 shares of the Registrant’s Common Stock outstanding as of February 2, 2009. 1 INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of December 27, 2008 and March 29, 2008 3 Condensed Consolidated Statements of Operations (Unaudited), three and nine months ended December 27, 2008 and December 29, 2007 4 Condensed Consolidated Statements of Cash Flows (Unaudited), nine months ended December 27, 2008 and December 29, 2007 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II-OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other information 16 SIGNATURES 17 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 18 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 19 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 20 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 21 2 Part I - FINANCIAL INFORMATION Item 1–Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS(Unaudited) (In Thousands Except Share Data) December 27, 2008 March 29, 2008 Assets Current assets Cash and cash equivalents $ 2,113 $ 1,845 Trade accounts receivable, net of allowance of $156 and $93,respectively 2,043 2,693 Inventories, net 5,012 5,008 Prepaid expenses and other current assets 337 383 Total current assets 9,505 9,929 Property and equipment, net 344 400 Other assets 16 32 Total assets $ 9,865 $ 10,361 Liabilities and shareholders’ equity Current liabilities Accounts payable $ 647 $ 649 Accrued commissions 172 181 Accrued payroll and benefits 544 526 Accrued warranty 187 190 Customer advances 765 646 Reserve for lease obligations 183 247 Current portion of capital lease obligation 16 Other current liabilities 363 359 Total current liabilities 2,877 2,798 Long term obligations 136 171 Total liabilities 3,013 2,969 Commitments Shareholders’ equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding atDecember 27, 2008 and March 29, 2008 Common stock of no par value; Authorized 40,000,000 shares; 4,824,021 shares at December 27, 2008 and 4,824,021 at March 29, 2008 issued and outstanding 13,571 13,398 Accumulated deficit (6,719 ) (6,006 ) Total shareholders’ equity 6,852 7,392 Total liabilities and shareholders’ equity $ 9,865 $ 10,361 See accompanying notes to unaudited condensed consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(Unaudited) Three Months Ended Nine Months Ended (In Thousands Except Per Share Data) December 27, 2008 December 29, 2007 December 27, 2008 December 29, 2007 Net sales $ 5,099 $ 4,953 $ 12,276 $ 14,232 Cost of sales 2,679 2,904 7,121 8,158 Gross profit 2,420 2,049 5,155 6,074 Engineering 479 520 1,557 1,620 Selling, general and administrative 1,590 1,454 4,391 4,094 Restructuring 80 Total operating expenses 2,069 1,974 5,948 5,794 Operating income (loss) fromcontinuing operations 351 75 (793 ) 280 Other expense 30 30 Interest (expense) income, net (2 ) 6 7 29 Income (loss) from continuingoperations before income taxes 349 51 (786 ) 279 Provision for income taxes 2 2 Income (loss) from continuingoperations 349 51 (788 ) 277 Income (loss) on discontinuedoperations, net of income taxes - (20 ) 75 34 Net income (loss) $ 349 $ 31 $ (713 ) $ 311 Basic and diluted net earnings (loss) per share: From continuing operations $ 0.07 $ 0.01 $ (0.16 ) $ 0.05 On discontinued operations - (0.00 ) 0.01 0.01 Basic and diluted net earnings (loss) per share $ 0.07 $ 0.01 $ (0.15 ) $ 0.06 Shares used in per share calculation: Basic 4,824 4,814 4,824 4,811 Diluted 4,824 4,913 4,824 4,884 See accompanying notes to unaudited condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended (In Thousands) December 27, 2008 December 29, 2007 Cash flows from operations: Net (loss) income $ (713 ) $ 311 Adjustments to reconcile net (loss) income to net cash provided byoperations: Depreciation and amortization 122 95 Loss on sale of fixed asset 2 Stock based compensation 173 147 Deferred rent (63 ) (111 ) Changes in operating assets and liabilities 771 (297 ) Net cash provided by operations 290 147 Cash flows from investing activities: Purchases of property and equipment (66 ) (121 ) Net cash used in investing activities (66 ) (121 ) Cash flows from financing activities: Proceeds from capital lease 44 Proceeds from issuance of common stock 10 Net cash provided by financing activities 44 10 Increase in cash and cash equivalents 268 36 Cash and cash equivalents at beginning of period 1,845 1,804 Cash and cash equivalents at end of period $ 2,113 $ 1,840 Supplementary disclosure of cash flow information (in thousands): Cash paid for income taxes was $2 for the nine month period ended December 27, 2008.Cash paid for income taxes was $2 for the nine month period ended December 29, 2007. See accompanying notes to unaudited condensed consolidated financial statements. 5 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1)Basis of Presentation The condensed consolidated financial statements included herein have been prepared by Giga-tronics Incorporated (the “Company”), pursuant to the rules and regulations of the Securities and Exchange Commission.The consolidated results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.In the opinion of management, the information contained herein reflects all adjustments (consisting of only normal recurring accruals) necessary to make the consolidated results of operations for the interim periods a fair statement of such operations.For further information, refer to the consolidated financial statements and footnotes thereto, included in the Annual Report on Form 10-K, filed with the Securities and Exchange Commission for the year ended March 29, 2008. Certain prior period amounts have been reclassified to conform with the current period’s presentation. (2)Discontinued Operations In the first quarter of fiscal 2004, the Company discontinued the operations at its Dymatix Division due to the substantial losses incurred over the previous two years.In the fourth quarter of fiscal 2004, the Company consummated the sale of its Dymatix Division.Expenses are recorded for discontinued operations associated with the partial abandonment of the lease for the Fremont facility.Included in this lease is 7,727 square feet, which the Company effectively abandoned upon sale of Dymatix on March 26, 2004.As of March 29, 2008, the Company has fully reserved the remaining lease due to the low probability of leasing it to a sub-tenant prior to the expiration of the Company’s lease obligation in June 30, 2009.Income from discontinued operations was $75,000 for the nine month period ended December 27, 2008.This resulted from the foreclosure and resale of the Dymatix assets to a third party.During the three month period ended December 29, 2007, the Company recorded a $20,000 loss on discontinued operations due to the adjustment to the sub-lease accrual.During the nine month period ended December 29, 2007, the Company recorded $34,000 as income on discontinued operations due to the receipt of a payment of $18,000 on previously reserved receivables, a payment of $41,000 from the sale of a previously written off asset offset by an adjustment of $25,000 to the sub-lease accrual. (3)Revenue Recognition The
